Citation Nr: 0702641	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a compensable rating for right foot ulcer.

2. Entitlement to a compensable rating for left foot ulcer.  

3. Entitlement to a compensable rating for a shell fragment 
wound, scar, left forehead.  


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In November 2006, the veteran had a video hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The veteran's right and left foot ulcers are manifested 
by occasional and recurrent ulcerations; there is no evidence 
that the ulcer areas of either foot exceed twelve square 
inches, or of eczema, dermatitis, psoriasis, bullous 
disorder, or any other skin condition.

2. The veteran's left forehead scar is manifested by a scar 
longer than 5 inches running from the outer eyebrow to the 
scalp; severe disfigurement is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, 
for right foot ulcer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 7803, 7806, 
7899 (2002), DCs 7806, 7899 (2006).

2.  The criteria for a 10 percent evaluation, but no more, 
for left foot ulcer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DCs 7803, 7806, 7899 (2002), DCs 
7806, 7899 (2006).

3.  The criteria for a 10 percent evaluation for shell 
fragment wound, scar, left forehead have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 7800 
(2002), DC 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decisions in August 
2003 and April 2004.  The RO provided him with April 2002 
letter notice to his initial service connection claim, 
informing him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to this 
claim so that VA could help by getting that evidence.  It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.

As the issues of increased ratings for right and left foot 
ulcers and a shell fragment wound, scar, left forehead, are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent in April 2002), another VCAA 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  

Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, the Court found that notice for an increased 
rating claim needs to include a discussion of the effective 
date element.  Id.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA out-patient treatment 
records, VA hospital records and several VA examinations.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his initial service connection claims, but he 
was not provided with notice of the type of evidence 
necessary to establish increased ratings, effective dates, or 
degrees of disability.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  To the extent that the claims for increased 
ratings have each been granted, the RO will assign the 
ratings and effective dates and so notify the veteran. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Ratings

The veteran seeks increased ratings for a right foot ulcer, 
left foot ulcer, and shell fragment wound on his forehead.  
The veteran was awarded service connection and assigned 
noncompensable evaluations for the right and left foot ulcers 
in an August 2003 rating decision, and for the shell fragment 
wound on the forehead in an April 2004 rating decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the present claims, the veteran seeks increased ratings 
for right and left foot ulcers and the residuals of a 
shrapnel wound, scar, left forehead.  These disabilities have 
been rated as noncompensable under the rating codes for skin.  
The Board notes that in August 2002, during the course of the 
veteran's appeal, the rating criteria for the skin were 
amended.  As the veteran filed his claim in March 2002, the 
Board will apply both the pre-August 2002 regulations and the 
amended regulations.

Under the regulations in effect prior to August 2002, a 
noncompensable rating was warranted for a slightly 
disfiguring scar of the head, face or neck under 38 C.F.R. 
§ 4.118, DC 7800 (2002).  A 10 percent evaluation for a 
disfiguring scar of the head, face or neck requires that is 
moderately disfiguring.  A 30 percent evaluation requires 
that such a scar be severely disfiguring; this evaluation is 
especially appropriate if the scar produces a marked and 
unsightly deformity of the eyelids, lips or auricles. The 10 
percent evaluation may be increased to 30 percent if there is 
marked discoloration, color contrast or the like in addition 
to tissue loss and cicatrisation.  38 C.F.R. § 4.118, DC 
7800.

DC 7803 provided for a 10 percent rating for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2002).  DC 7804 provides a 10 percent rating 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).

Eczema was evaluated under DC 7806.  A 10 percent rating 
under this code requires exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  For a 30 
percent rating, there must be exudation or itching constant, 
extensive lesions, or marked disfigurement.  See 38 C.F.R. § 
4.118, DC 7806 (2002).

Under the regulations in effect after August 2002, DC 7800, 
pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement. An evaluation of 30 percent 
requires disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with two or three characteristics of 
disfigurement.

Note (1) to revised DC 7800 provides that the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, include a scar 5 or more inches, one-quarter 
inch wide at widest part, elevated or depressed surface 
contour, adherent to underlying tissue, hypo-or hyper-
pigmentation of a certain size, abnormal skin texture of a 
certain size, missing underlying soft tissue of a certain 
size, and indurated and inflexible skin of a certain size.

Pursuant to the revised criteria for DC 7806, a 
noncompensable rating is warranted for dermatitis or eczema 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  

A 10 percent rating is warranted for at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  See 38 C.F.R. § 4.118, DC 7806 (2006).

Right and Left Foot Ulcers

The veteran seeks an increased rating for right and left foot 
ulcers.  As the contentions and medical evidence are nearly 
identical for both issues, they will be discussed together.  

In support of his claim, the veteran testified at a November 
2006 hearing that he developed occasional ulcers on both feet 
which were sensitive to climate changes.  He also reported 
then when there was scratching or bruising of the ankles, the 
condition flared, causing skin ulcerations.  During flare-
ups, he would be 100 percent incapacitated and could not 
walk.  He reported that these flare-ups occurred every two to 
five years, and that last year a flare-up caused him to be 
down for seven months.  He also testified that during his 
2002 VA examination, he was not having a flare up but 
provided photographs his feet during a flare up.  His 
testified that the foot condition had worsened and the scar 
tissue was more sensitive as the veteran had gotten older.  

Private treatment records from 1981 show a skin ulcer biopsy; 
results indicate no yeast or fungi seen, no fungal elements 
seen, and no yeast or fungi isolated after four weeks.  
Records also show severe ulceration of ankles.  An undated 
letter from the veteran's company commander states that the 
entire company had jungle rot and that jungle rot was 
generally not treated unless it got out of control.  

At a July 2002 VA examination, examination of the feet showed 
no evidence of metatarsal head tenderness, any healed pain, 
or plantar facial pain.  There was scarring from old 
ulceration scars.  The diagnosis was bilateral foot ulcers, 
healed.  The examiner stated that the veteran most likely had 
fungal dermatitis resulting in the ulcerations which were as 
likely as not related to the military service based on the 
facts he spent many hours in a wet atmosphere in combat 
boots.  

In a September 2005 VA treatment record, the veteran reported 
recurrent skin lesions on the ankles beginning during service 
and that the lesions had intermittently become ulcerated and 
infected with cellulites.  Treatment records show intact 
crusted areas noted over both medial and lateral malleoli 
causing severe pain even on light palpation; the bone felt 
nodular and there was increased size of the prominences 
without edema to the ankle.  The pulses were palpable 
dorsalis pedis/ posterior tibial.  The left ankle showed mild 
soft tissue swelling, no acute osseous abnormality, and no 
sign of bone destruction or fracture.  Photos submitted by 
the veteran in 2005 reflect ulceration on the feet.

In the present claim, there is competent evidence that the 
veteran's right and left foot scars have ulcerated.  In this 
regard, the Board finds that the submitted 2005 photographs 
of the veteran's foot showing ulceration to be probative.  
Additionally, he also credibly testified that these 
ulcerations occur every two to five years.  As a lay person, 
he is competent to report on the frequency of his symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Finally, 
September 2005 VA treatment records noted crusted areas over 
both medial and lateral malleoli causing severe pain even on 
light palpation.  Thus, as there is competent evidence of 
repeated foot ulcerations and pain, 10 percent ratings for 
each foot is warranted.

However, ratings in excess of 10 percent are not warranted 
under either the regulations in effect before or after August 
2002.  In the present claim, there is no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Additionally, there is no evidence of a 
diagnosis of dermatitis or eczema, or that 20 to 40 percent 
of the veteran's body is affected by this condition.  
Therefore, a higher 30 percent rating is not warranted under 
either the regulations in effect prior to or after August 
2002.

The Board notes that the veteran's argument that the foot 
ulcers are worse than contemplated by the current rating.  
However, unsupported by medical evidence, ratings in excess 
of 10 percent are not warranted.  See Espiritu, 2 Vet. App. 
at 494.

Shell Fragment Wound, Scar, Left Forehead

The veteran seeks an initial compensable rating for the 
residuals of a shell fragment wound, scar, left forehead.  In 
support of his claim, he testified at a November 2006 hearing 
that the scar measured between 5 1/8 inch and 5 1/4 inches 
long, starting at the outer eyebrow and going into the scalp.  
He reported that the scar was torn in several places and that 
he experiences some residual tenderness and occasional 
headaches.  He also stated that his skin was numb along the 
scar line.  His wife testified that when she met the veteran, 
the scar was one of the first things she noticed and that the 
scar was disfiguring.  

At a July 2002 VA examination, the examiner noted a well-
healed scar on the left face consistent with an old shrapnel 
injury which was asymptomatic.  The diagnosis was shrapnel 
wounds, left face.

In the present claim, it does not appear that a higher 
initial compensable rating is warranted under the regulations 
for the skin in effect prior to August 2002.  Specifically, 
there is no evidence from either the veteran, treatment 
records, or the VA examination that the forehead scar is 
moderately disfiguring, poorly nourished with repeated 
ulceration, or of eczema.  Additionally, as the July 2002 VA 
examiner specifically stated that the scar was asymptomatic, 
there is no basis for a higher rating under DC 7804 for a 
superficial scar which is tender or painful on objective 
demonstration.  

However, the evidence shows that an initial compensable 
rating under the regulations in effect after August 2002 is 
warranted.  Under DC 7800, an evaluation of 10 percent is 
warranted for disfigurement of the head, face, or neck with 
one characteristic of disfigurement. The notes to DC 7800 
provide that one of the characteristics of disfigurement is a 
scar which is 5 or more inches.  In the present claim, the 
veteran provided testimony at his November 2006 hearing that 
his scar is between 5 1/8 to 5 1/4 inches.  As previously 
noted, the veteran is competent to report on his symptoms.  
Espiritu, 2 Vet. App. at 492.  Thus, as there is competent 
evidence that the veteran's scar is longer than 5 inches, a 
higher 10 percent rating under DC 7800 under the regulations 
in effect after August 2002 is warranted.

However, an initial rating in excess of 10 percent is not 
warranted under either the regulations in effect before or 
after August 2002.  In the present claim, there is no 
evidence that the scar is a marked and unsightly deformity or 
is near the eyelids, lips or auricles.  The evidence shows 
that the scar is from the outer eyebrow and going into the 
scalp. Additionally, the veteran did not testify nor is there 
any other medical evidence of discoloration, tissue loss, 
cicatrisation, or a marked and unsightly deformity.  Finally, 
there is no evidence of two or three characteristics of 
disfigurement - the evidence only shows that one 
characteristic of disfigurement has been met.  Therefore, an 
initial rating of 30 percent is not warranted.  

The Board notes that the veteran's argument that the forehead 
scar is worse than contemplated by the current rating.  
However, unsupported by medical evidence, a rating in excess 
of 10 percent is not warranted.  See Espiritu, 2 Vet. App. at 
494.

With respect to all three claims, the Board does not find 
that the veteran's disability picture is unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits is sought on 
appeal.  There is no evidence that he has been hospitalized 
due to the service-connected disabilities on appeal.  The 
current schedular criteria adequately compensate him for the 
current nature and extent of severity of the disabilities at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.




ORDER

A 10 percent rating, but no more, is granted for right foot 
ulcer, subject to the law and regulations governing the 
payment of monetary benefits. 

A 10 percent rating, but no more, is granted for left foot 
ulcer, subject to the law and regulations governing the 
payment of monetary benefits. 

A 10 percent rating, but no more, is granted for shell 
fragment wound, scar, left forehead, subject to the laws and 
regulations governing the payment of monetary benefits.  




____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


